DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not fully persuasive. The applicant makes the following arguments: (1) Min’s GUI does not include a user interface element which simultaneously adjusts parameters, i.e. not with single user input (2) Blum’s slider only adjusts single stimulation parameter of amplitude and does not mention a model (3) Thacker does not disclose a relationship between a constant and pulse frequency (4) Thacker does not disclose frequency comprising an adjustable parameter (5) Thacker also does not disclose parameter adjustment in accordance with a model (6) based on (4 and 5), one would infer keeping total stimulation energy constant is the goal of the adjustment, i.e. the Lapicque relationship is not patient-specific (7) Alataris does not suggest simultaneous adjustment of stimulation parameters.
The examiner acknowledges the applicant’s arguments, but does not consider them fully persuasive. Regarding (1), the examiner has cited to Blum in combination with Min to teach this user interface element. Regarding (6), Thacker discloses a, “substantially constant effect of the stimulation pulses,” i.e. how the pulses are perceived by the 


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over to US 20170173335 A1 to Min et al, further in view of AU 2012352121 A1 to Blum et al, further in view of JP5087630B2 to Thacker et al, further in view of KR20120028307A to Alataris et al; the latter foreign patents were previously attached as annotated machine translations.
Regarding claims 1, 14 and 20, Min states a method for programming a stimulator device using an external device in which is configured a non-transitory computer readable medium including instructions to be executed on the external device, the method comprising: receiving a model ([0106-0107]; Fig. 7, [0107] and Fig. 8, [0092]) at the external device; providing from the external device a program for the stimulator device, the program specifying an amplitude, a pulse width, and a frequency of stimulation pulses ([0056]); to be provided at one or more of electrodes of the stimulator device, providing on the external device (controller device 160, [0055]) a Graphical User Interface (GUI) (user interface 168, [0055]); Min also discloses wherein the model comprises information indicative of a plurality of coordinates, wherein each coordinate comprises a frequency, a pulse width, and an amplitude and regarding wherein the specified amplitude, pulse width, and frequency of the stimulation pulses comprise one of the coordinates in the model ([0056; 0059-0060]). Min does not state a slider, 
Blum does not state explicitly that the parameters are adjusted simultaneously and/or automatically. However, Thacker, which teaches a stimulation device and thus exists in the applicant’s field of endeavor, states, “Stimulation pulses may be defined by several parameters, such as pulse width and amplitude. In methods of stimulating the tissue with the stimulation system, a user may adjust one of the parameters such as pulse width. The programmer may automatically adjust the pulse amplitude in response to the change in pulse width in order to maintain a substantially constant effect of the stimulation pulses.” [Abstract, Thacker; also 
Further support for this justification can be found in Alataris et al, which teaches devices for controlling high frequency spinal cord modulation for inhibiting pain, and thus exists in the applicant’s field of endeavor. Alataris states the inability to independently vary frequency, pulse width and/or amplitude, teaching to a user-interface element that simultaneously adjusts parameters, and thus restricts user control over parameters (“The patient remote 1200 lacks the ability to control each signaling parameter independently”) providing the advantage that, “the fewer variables to control, the easier it is to understand the data and the easier it is to use” (see pgs. 22-23 of attached machine translation). It would have been obvious to combine the device of Min in view of Blum with the simultaneous adjustment as taught by Thacker in view of the motivation disclosed by Alataris, in order to allow a user of a stimulation device to use the slider to toggle between waveforms with particular frequency, amplitude and/or pulse width, as a slider would be an intuitive user-interface element that would also restrict user control over parameters, making the device easier to understand and easier to use.


Regarding claim 2, Min teaches wherein, in accordance with the model, the frequency and the at least one of the pulse width and the amplitude are not adjusted proportionately or in an inversely proportional manner with respect to 

Regarding claim 3, Min teaches wherein the model is specific to a particular patient having the stimulator device ([0056]). Thacker further discloses wherein the model is specific to a patient having the stimulator device, disclosing the Lapicque relationship, which relates stimulus strength and duration, and which comprises a threshold that is indeed patient-specific; for further support, see Krarup et al, which discloses how the nerve response threshold described by the Lapicque equation varies in patients with nerve disorders (see Abstract). 

Regarding claims 5 and 16, Min teaches wherein the information comprises a line in a three- dimensional space of frequency, pulse width and amplitude ([0059-0060]).  

Regarding claim 6, wherein the information comprises a volume in a three- dimensional space of frequency, pulse width and amplitude ([0059-0060]; [0011]).  



Regarding claim 8, Min teaches further comprising determining the model at a clinician programmer and transmitting the model to the patient external controller ([0054-55]).  

Regarding claim 9, Min teaches wherein the external device comprises a clinician programmer ([0054-55]).  

Regarding claim 12 and 18, Min teaches wherein the stimulation pulses provide sub-perception stimulation in accordance with the model ([0073]).  

Regarding claim 13 and 19, Min teaches adjusting the frequency, the pulse width, and the amplitude of the stimulation pulses ([0056]) in accordance with the model stored in the external device ([011; 0106]).  Min does not explicitly state a slider or simultaneous adjustment; however, Blum teaches a slider (slider components 70, 72 and 74; Fig. 7c, [0071]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Min with the slider as taught by Blum, as a slider user interface element allows for the intuitive 

Regarding claims 21 and 22, wherein the user interface element comprises a slider and  wherein the slider comprises a moveable cursor; Min teaches a GUI but does not state a slider. Blum teaches wherein the slider comprises a moveable cursor (the slider depicted in Fig. 7c comprises 70, 72 and 74; 70 itself is a moveable cursor, Fig.7c, [0071]).  It would be obvious to one of ordinary skill in the art to allow a user to use these common user interface elements to toggle between waveforms with particular frequency, amplitude and/or pulse width, as a slider would be an intuitive user-interface element that would also restrict user control over parameters, making the device easier to understand and easier to use.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792